Mr. Justice Yantis delivered the opinion of the court: By his amended complaint herein claimant seeks an award of $612.00 for the alleged loss of use of the index finger of his left hand, resulting from an accident arising out of and in the course of his employment as an assistant cook at the Illinois Soldiers’ and Sailors’ Children’s School at Normal, Illinois. The evidence discloses that sometime during the period from October 1st to December, 1935, claimant, while engaged in his duties was cutting a veal carcass; that he let the knife slip, resulting in a deep gash from the tip of the finger to the first joint, severing the tendon. He received immediate treatment and care at the institution hospital, and three of the attending nurses have testified to the fact of such injury. Dr. James Moran of Spring Valley examined the patient in October 1936, at which time he found that plaintiff was unable to flex the first phalange of his left index finger because of the tendon being severed, and that the finger is in a condition of chronic extension. That claimant can flex the finger at the second joint, but cannot touch the palm of his left hand with the tip of his finger. Claimant must depend on the remaining fingers for lifting and holding objects. While claimant can flex his finger at the second joint, at right angles, such second joint and second phalange are involved to some extent. Claimant had no wife or child at the time of the accident. His actual wages for the year preceeding such accident including maintenance allowance was $845.00 or an average weekly wage of $16.26. He received his regular wages at all times after the accident and the only other item claimed herein, in addition to $600.00 specific loss of the fing*er is $32.79 for expenses incurred in three trips to Chicago to consult Dr. Thomas at the Illinois Research Hospital as requested by respondent. We find from the record that claimant suffered an accidental injury while an employee of respondent; that the accident arose out of and in the course of his employment; that respondent had due notice of said injury and that notice of claim and application for payment were made as required by the provisions of the Workmen’s Compensation Act. That as a result of said accident claimant suffered a 60% loss of use of the index finger of the left hand, and is entitled to an award under the terms of Section 8 (e) 6 at the rate of $8.13 per week for 60% of 40 weeks or $195.12, plus the further sum of $32.79 expenses incurred at the request of respondent in connection with medical and surgical care, under the provision of Section 12 of the Workmen’s Compensation Act. An award is therefore hereby allowed in favor of claimant Joseph F. Pawlak for the sum of Two Hundred Twenty-seven and 91/100 ($227.91) Dollars for 60% loss of use of the index finger of the left hand and surgical care in connection therewith. This award being subject to the provisions of an Act entitled, “An Act Making an Appropriation to Pay Compensation Claims of State Employees and Providing for the Method of Payment Thereof,” approved July 3, 1938 (Sess. Laws 1938 p. 83), and being by the terms of such Act, subject to the approval of the Governor, is hereby, if and when such approval is given, made payable from said appropriation from the General Revenue Fund in the manner provided for in such Act.